Citation Nr: 9920409	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder as secondary to a head injury.

2.  Entitlement to service connection for a seizure disorder 
as secondary to a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Other than a laceration over the occiput, the veteran did 
not receive a head injury which elicited medical observation 
and treatment as a result of his February 1967 motor vehicle 
accident.

3.  The veteran's claimed seizure disorder has not been 
confirmed by medical observation.

4.  It is more likely than not that if the veteran does have 
a seizure disorder, it is not the result of an inservice head 
injury.

5.  It is more likely than not that the veteran's psychiatric 
problems are not the result of an inservice head injury.




CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.304 (1998).

2.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  
38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated in February 1967 reveal that 
the veteran was admitted to the hospital after being struck 
by an automobile while walking along the road.   The 
admission diagnosis was scrotal hematoma.  A gross 
neurological examination was normal.  Subsequent service 
medical records describe injuries to the right groin and 
pelvic area. 

A Medical Board Report dated in May 1967 states that the 
veteran did not lose consciousness after the accident but had 
multiple small abrasions of the right shoulder and forearm, 
and pelvic injuries.  The diagnoses indicated were diastasis, 
symphysis pubis;  left sacro-iliac joint separation;  and 
laceration over occiput.

The diagnoses upon inservice examination in January 1968 was 
diastasis of symphysis pubis, and left sacroiliac joint 
separation.  The diagnoses reflected in treatment and 
examination records in September 1968 was diastasis of 
symphysis pubis, and left sacroiliac joint separation.  The 
separation physical examination was silent for a seizure 
disorder or psychiatric problems.

In November 1969, the veteran underwent a VA neuropsychiatric 
examination.  The medical history included details of the 
February 1967 automobile accident.  By history, the veteran 
related that he was knocked unconscious and could not 
remember facts other than those stated at the time, and that 
he was unconscious less than 24 hours, and was hospitalized.  
He served out his period of duty and received an honorable 
discharge.  With this background he was seen by the VA 
examiner.  The VA examiner reported that from a neurological 
standpoint the veteran was completely normal in all respects.

A November 1973 VA Special Report of Training states that the 
veteran was having an extreme mental problem which tended to 
jeopardize his training at the University.  The veteran had 
been sent to a doctor for treatment, who confirmed that the 
veteran was indeed in an acute schizophrenic break.  The 
veteran was prescribed medication, which was apparently 
helpful.

During a VA examination in December 1974, the veteran was 
found to have no significant personality or psychiatric 
abnormalities.

Multiple medical records dated in 1978, 1979, and 1980 
include diagnoses of schizophrenia and chronic paranoid 
schizophrenia.  One of the earlier medical histories given by 
the veteran, in an October to December 1978 report of 
hospitalization, indicates that he reported that he had been 
experiencing increasing amounts of deja-vu, thought 
communication, spiritual communication, visions of 
cosmological significance and other paranormal phenomena 
since June 1978.  The onset was described as sudden, when the 
veteran began to experience visions while sitting at a local 
bar one evening.  The diagnosis was schizophrenoform 
psychosis.

VA records of treatment and hospitalization dated from 1989 
to 1991 reflect problems with multiple substance abuse, 
intermittent alcohol abuse, and psychosis to include visual 
and auditory hallucinations.  

The veteran was hospitalized at a VA facility from January 
1991 to February 1991. The hospitalization summary reflects a 
diagnosis of psychosis, not otherwise specified, versus 
schizophrenia.  The hospitalization summary details the 
veteran's psychiatric history, including a first episode of 
auditory and visual hallucinations in 1972, "at which time 
he was using speed, pot, alcohol and LSD."  His first 
hospitalization was at Letterman Army Hospital in San 
Francisco in 1978, for about a year.  The most recent 
hospitalization had been in Phoenix in 1989.  

In March 1991 he presented at a VA medical center with status 
post substance abuse (sleeping pill overdose) and sought a 
cure for his visions and hallucinations.

In April 1991 the veteran initiated his claim for service 
connection for residuals of the claimed inservice head 
injury.  In the statement, he indicated that he was in an 
auto accident in January of 1967, during which he received 
head trauma which rendered him unconscious for 3 to 4 days.  
He asserted that during the accident he hit his head on a 
steel railing as he flipped over the car.

An August 1993 VA medical certificate approved refill of the 
veteran's medications, based on a "known seizure disorder." 

During his October 1994 RO hearing, the veteran testified 
that after his inservice automobile accident he was initially 
hospitalized for 4 months.   He said he vaguely remembered 
waking up in the hospital 2 or 3 days after the accident.  He 
said he was told he had a laceration over his occiput.  He 
described problems with mood swings, depression and confusion 
after the accident, affecting his inservice performance.  He 
said he was first diagnosed with a seizure-type disorder at a 
VA hospital in 1990.  He said he was told in 1978 that he had 
mesial temporal sclerosis which was overshadowed by 
psychological problems.  He asserted that he was still 
experiencing residuals of the inservice head trauma, and 
described his ongoing problems with seizures and psychiatric 
disturbances.

A treatment record dated in September 1994 reflects that the 
veteran was receiving medication for seizures.  The 
medication was increased because although the last seizure 
was in August 1993, he was having auras, confusion and 
forgetfulness.  The conditions for which the veteran sought 
treatment included a seizure disorder, and organic brain 
syndrome status post head injury. 

A February 1995 report of a computerized axial tomography 
included a clinical history of grand mal epilepsy with  
partial seizures, post traumatic.  The examiner's impression 
was mild to moderate cortical atrophy for a patient of the 
veteran's age group.  No prior CT head studies or MRI studies 
were available for comparison.

A February 1995 EEG report includes an impression of abnormal 
EEG, showing a slightly disorganized background which was 
probably on the basis of a medication effect.  There also was 
a sharply contoured left frontotemporal theta activity, 
strongly suggestive of a focal disturbance of cerebral 
activity in that region with possible epileptiform activity.  
The examiner stated that this finding could be seen as a 
result of head injury, and could be seen as an interictal 
pattern, and was most consistent with the interictal 
expression of complex partial seizure disorder.

The referring portion of a February 1995 VA medical 
consultation sheet describes the veteran as having a seizure 
disorder, consistent with an abnormal EEG interpreted by 
another physician.  The veteran was also noted to have audio-
visual hallucinations which were well organized and 
recurrent.  The veteran stated he had been told that his 
audio-visual hallucinations were strictly related to his 
seizure disorder and not of psychiatric etiology.  The 
referring physician noted that old records obtained suggested 
otherwise.  A second referring portion of a consultation 
sheet dated in February 1995 describes as the reason for 
request, "grand mal episodes with partial seizures (post-
traumatic)."

An undated medical record, apparently prepared in the March 
to April 1995 time frame, includes a diagnosis of "seizure 
d/o 1960's, ? MVA."

An August 1995 VA record of treatment includes a diagnosis of 
seizures, with no elaboration.

During a December 1997 VA neurological examination, the 
veteran was diagnosed with status post closed head injury, 
1967; and a generalized seizure disorder, completely 
controlled on anticonvulsants.  According to the report, the 
examiner did not have the claims file available, and history 
was obtained only from the veteran.  The examiner noted that 
the veteran began having generalized seizures in the early 
1990's.  The examiner opined that the etiology was either 
idiopathic or secondary to his service-connected head injury; 
and that the veteran's prior evaluations when he first began 
having his generalized seizures suggested that there was 
evidence to indicate that they were secondary to the head 
injury.  The examiner noted that the relatively long length 
of time in between the veteran's head injury and his 
subsequent generalized seizures raised some question as to 
whether his head injury was causative.  However, the examiner 
opined, there was apparently no other etiology for his 
seizure disorder.  Immediately following his injuries he 
began having complaints consistent with psychotic features 
with agitation and confusion.  The examiner opined that at 
this point in time it would be difficult to absolutely 
exclude superimposed complex partial seizure disorder.  
However, the examiner further commented, in the absence of 
documentation of such episodes as being a seizure or 
epileptiform activity on an EEG, it was most likely that his 
symptoms were all related at that time to his psychiatric 
disorder.  The examiner indicated that he would obtain an EEG 
in order to look for evidence of an interictal spike or other 
focal abnormality that would at least be consistent with 
seizure disorder resulting from prior head injury.

Three days later, after having had an opportunity to 
thoroughly review the claims file, the neurological examiner 
prepared an addendum to the report.  He also had taken the 
opportunity to speak with a VA psychiatrist who also had 
examined the veteran.  The examiner revised his impression to 
status post closed head injury, 1967,  and no clear evidence 
of active seizure disorder.  He found no documentation of 
residual neurologic deficit upon discharge from service in 
1969.  He opined that if the veteran had an organic brain 
syndrome or organic psychosis as a result of his head injury, 
his symptoms would have been maximal around the time of his 
head injury rather than having progressed in subsequent years 
as occurred in the veteran.  He concluded that the veteran 
did not have a post traumatic seizure disorder.  

The veteran also underwent a separate VA psychiatric 
examination in December 1997.  The examiner indicated that 
information was obtained from the veteran and from extensive 
review of the claims file.  He prepared a 5-page detailed 
history of the veteran's head trauma and subsequent claimed 
seizure disorder and psychiatric complaints and treatment, as 
ascertained from study of the claims file and history as 
obtained by the veteran.  Upon mental status examination, the 
veteran was cooperative with the examiner.  No abnormalities 
of motor activity were noted initially.  However, when the 
veteran was asked to write, and copy a design during the 
mental status examination, he was noted to be extremely 
tremulous.  His handwriting was almost illegible, and 
although he was able to copy a design correctly, his lines 
were not straight.  He made good eye contact with the 
examiner.  His speech was fluent in a normal rate and rhythm, 
without any particular accent, and he had a sophisticated use 
of language.  His predominant affect was euthymic and broad, 
and appropriate to his expressed thought without any lability 
noted.  The veteran's thought processes were coherent.  At 
the time of the interview, he appeared to be without  
preoccupations, obsessions, delusions or hallucinations.  At 
the time of the interview, he was completely without specific 
ideas, intentions, or plans of harming himself or others, and 
his associations were tight.  He scored 27/30 on the 
Folestein Minimental Status Exam.  He was awake, alert and 
oriented.  He performed serial three subtractions correctly 
and serial seven subtractions correctly;  however, he was 
able to repeat three words immediately, but could not 
remember them after five minutes.  His fund of information 
was intact.  His insight and judgment were fair.

The diagnosis was psychotic disorder, not otherwise 
specified.  The examiner commented that the veteran gave a 
history of having intermittently functioned extremely well, 
and at other  times extremely poorly.  He noted that the 
veteran reported that he had a seizure disorder;  but that 
nowhere in that chart up to this point in time had this ever 
been confirmed.  It was the examiner's opinion that if the 
veteran had a presentation that was consistent with an 
organic mental disorder, then it would be possible for this 
disorder to be related to the accident that he had in 1967; 
however, in the examiner's view, the veteran did not report a 
history which was consistent with a psychiatric disorder 
following a closed head injury.  According to the examiner, 
in such cases the symptoms are worse immediately afterwards 
and have gradual improvement, which did not seem to be the 
case with the veteran.  The veteran indicated that he had 
some psychiatric symptoms, but they became worse with time, 
not better.

In the examiner's opinion, it was unlikely that the veteran's 
psychiatric problems were a result of the head injury that he 
sustained in the service in February of 1967.  It was not 
clear to the examiner that the veteran had a seizure 
disorder.  The examiner asserted that the mere fact that his 
symptoms improved with Tegretol did not prove that he had a 
seizure disorder.  The veteran had experienced multiple 
episodes of hospitalization without any seizure activity 
being witnessed by anyone, and although the possibility 
always remained that the alleged head injury in 1967 was 
causative, the examiner opined that it was with a probability 
of considerably less than 50 percent.

The veteran underwent a VA examination by a VA psychologist 
in January 1998.  According to the examination report, the 
examination included a review of the veteran's chart, a 
clinical interview, and several psychological tests.  The 
examiner summarized his findings by stating that the result 
of neuropsychological evaluation revealed inconsistent 
results.  However, qualitative review of the veteran's 
responses did not give the suggestion of closed head injury.  
Results of this examination were diametrically opposite from 
results of previous examinations where the veteran was 
allegedly using odd language that was diagnosed as aphasic 
disorder.  Moreover, he had been inconsistent on results of 
I.Q. tests, sometimes scoring in the superior range, 
sometimes in the average, and now within the borderline 
range.  

The examiner opined that the examination did not reflect the 
type of results typically seen with a closed head injury 
where the veteran may have minimal learning, though he had 
better recognition recall.  The veteran was unable to 
recognize any of the words on the list as having been 
presented, and this was a very unusual finding.  The MMPI 
indicated the presence of a thought disorder.  It was clear 
from the long psychiatric history that these difficulties had 
been pervasive and were not typical of residual emotional 
problems, such as depression and anxiety following a head 
injury.  Rather, the veteran exhibited disorganized thinking 
that was more consistent with a diagnosis of psychotic 
disorder.  The examiner did not feel that the disorder was 
secondary to the inservice head injury, as this was not the 
typical pattern seen with head-injured individuals.  
According to the examiner, the veteran displayed more of an 
idiopathic psychotic disorder.

A January 1998 VA MRI of the brain revealed minimal expansion 
of the left temporal horn of the lateral ventricle.  The MRI 
report states that this could be a normal variant or could 
reflect focal left temporal lobe atrophy, although no 
definite temporal lobe sclerosis could be seen.  The report 
recommends that one should correlate this with the history 
and EEG findings to help determine if there is also a 
clinical left temporal lobe seizure focus.  Even if this is 
the focus, the report elaborates, it is not a tumor, but 
rather is a focal scar from prior insult.  No other lesions 
were seen.

Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury". 38 C.F.R. § 3.310(a) (1998).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995);  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A claim for 
secondary service connection must be well grounded, 38 U.S.C. 
§ 5107(a);  see Proscelle v. Derwinski, 2 Vet. App. 629, 633 
(1992), and thus, supported by medical nexus evidence, see 
Velez v. West, 11 Vet. App. 148, 158 (1998);  Caluza, supra. 

The Board finds that the veteran's claims for service 
connection for a seizure disorder and for a psychiatric 
disability are "well-grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  The veteran has presented a claim which 
is not inherently implausible, with medical evidence linking 
the claimed current disabilities to an inservice head injury, 
and the Board is satisfied that all relevant facts have been 
sufficiently developed.  

The medical opinions which tend to relate the veteran's 
current psychiatric and purported seizure disorders to an 
inservice head injury appear to be based on a very flawed 
history presented by the veteran and repeated, without 
verification, by some of the examiners.  The Board can find 
no evidence in the original inservice treatment records that 
the veteran actually received the claimed head injury (other 
than a laceration to the occiput) or that he was rendered 
unconscious as a result of the February 1967 accident.  The 
veteran's April 1991 claim that he was rendered unconscious 
for 3 to 4 days after the inservice accident appears to be 
incorrect.  The November 1969 VA neuropsychiatric examination 
reflects a history of the veteran having been knocked 
unconscious less than 24 hours after the February 1967 
accident, but even this history is rendered dubious by the 
service medical records.  In assessing the accuracy of these 
histories, the Board is acutely mindful that, as noted above, 
the Medical Board Report dated in May 1967 states that the 
veteran did not lose consciousness after the accident but had 
multiple small abrasions of the right shoulder and forearm, 
and pelvic injuries.  The diagnoses indicated were diastasis, 
symphysis pubis;  left sacro-iliac joint separation;  and 
laceration over occiput.  The Board is also mindful that in 
November 1969 a VA examiner found the veteran to be 
completely normal in all respects from a neurological 
standpoint.  This is consistent with the January 1998 VA 
examining psychologist's opinion that qualitative review of 
the veteran's responses during examination did not give the 
suggestion of a closed head injury and that the veteran's 
psychotic disorder was not secondary to the inservice head 
injury.   Similarly, the December 1997 VA psychiatric 
examiner assert that the veteran had experienced multiple 
episodes of hospitalization without any seizure activity 
being witnessed by anyone, and that although the possibility 
always remained that the alleged head injury in 1967 was 
causative, it was with a probability of considerably less 
than 50 percent.

The above opinions are not inconsistent with the January 1998 
VA MRI report, in which the veteran's condition evaluated as 
possibly being a "normal variant."

In December 1997, the VA neurological examiner found that the 
veteran's seizure disorder could be related to his inservice 
head injury;  but after reviewing the record three days 
later, he stated there was no clear evidence of a seizure 
disorder, and effectively ruled out organic brain syndrome 
due to the inservice automobile accident.  This change in 
diagnosis underscores the importance of whether an accurate 
medical history was available in weighing the medical 
opinions of record.  

In any event, the round of December 1997 to January 1998 VA 
neurological, psychiatric, and psychological examinations 
reflect that after a thorough review of the claims file and 
an accurate understanding of the medical evidence and medical 
history of record, the medical professionals conducting these 
examinations agreed that it was unlikely that the veteran's 
psychiatric problems were related to an inservice head 
injury.  This was in significant part based on lack of 
evidence of a commensurate head trauma, and the observation 
that the symptoms had become worse, not better (as one would 
expect post head trauma), during the years after the initial 
claimed trauma.

As for his seizure disorder, these examiners created 
substantial doubts as to whether the veteran had a seizure 
disorder at all.  Two examiners indicated that no seizure had 
ever been observed during the substantial periods of time 
while the veteran was under medical observation or treatment.  
In any event, after reviewing the record in full, the 
neurological examiner's view was that it was unlikely that 
the veteran had a seizure disorder which was related to the 
claimed inservice head trauma.

In sum, based on the medical evidence of record, the Board 
finds that it is more likely than not that the veteran did 
not experience a head trauma (other than a laceration to the 
occiput) which elicited medical treatment during the February 
1967 automobile accident;  that it is more likely than not 
that the veteran's psychiatric problems are not due to an 
inservice head trauma;  that is more likely than not that the 
veteran does not have a seizure disorder;  and that it is 
more likely than not that if the veteran does have a seizure 
disorder, it is not related to an inservice head trauma.  
Since the preponderance of the evidence weighs heavily 
against the veteran's claims for service connection for 
psychiatric and seizure disorders as secondary to an 
inservice head trauma, these two claims are denied.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a seizure disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

